Opinion by
Henderson, J.,
By stipulation of counsel it was agreed that the only subject to be considered on this appeal is that of the jurisdiction of the court below as affected by a decree between the same parties in the State of Michigan. The evidence shows that the plaintiff instituted an action for divorce from bed and board in Michigan and on the 5th of July, 1901, obtained a decree which embraced an allowance of alimony which was modified February 21, 1902, by an arrangement between the parties so that a fixed amount was paid into court instead of the monthly payments mentioned in the original decree the same to be a trust fund under the direction and control of the court for the period of fourteen years from the date of the original decree. The plaintiff soon afterward returned to Bradford County, Penna., where she and her husband had formerly lived and at a later date the latter also returned there. In 1908 they became reconciled, resumed the relation of husband and wife and established a home where they continued to live for a period of three years or more during which time a child was born to them. That the reconciliation took place was shown both by the maintenance of their home and the birth of their child and by the defendant’s declaration contained in his reply to the answer of the plaintiff made in a divorce proceeding between them at No. 297, May Term, 1912, in the Court of Common Pleas of Bradford County, in which case George R. Hill was the complain*444ant and Mabel Snow Hill, the defendant. Referring to the divorce proceeding in the State of Michigan the appellant set forth in the reply referred to that “the said proceedings were settled, satisfied, released, nullified and avoided by agreement of the parties and pursuant to which each party resumed full marital rights and were accorded full original possession and control of all their children.” The fact was thus established that there was a complete reconciliation between the parties after the decree in Michigan. A decree of divorce from bed and board does not dissolve the relation of husband and wife; it merely suspends some of the obligations arising out of the marriage relation: Clark v. Clark, 6 W. & S, 85. This was so both under the English Common Law and the Canon Law, and such is the law in this State. It was held in McKarracher v. McKarracher, 3 Yeates 56, in a case of divorce from bed and board that when there has been a reconciliation between the parties after the decree, a new divorce is necessary to support the wife’s claim of alimony; and in Tiffin v. Tiffin, 2 Binney 202, that alimony only continues until a reconciliation takes place: Barrere v, Barrere, 4 Johnson’s Chancery, 187. Our Act of 1817, provides that alimony shall continue until a reconciliation shall take place or until the husband shall by his petition or libel offer to receive and cohabit with his wife again. It is not made to appear that the law of the State of Michigan is different from that of this State on the subject and we assume, therefore, that it is the same. The reconciliation of the parties in Pennsylvania had the effect to restore the marriage relation and to annul the decree for alimony em tered in Michigan. It follows as a logical and legal consequence that the decree in that state was not a bar to the action brought by the appellee in Pennsylvania after the separation which occurred in 1912.
The decree is affirmed at the cost of the appellant.